NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
C. ROBERT SUESS, LEO SHERRY, RICHARD A.
GREEN, IRVING ROBERTS, ON BEHALF OF ALL
OTHER SHAREHOLDERS OF BENJAMIN
FRANKLIN FEDERAL SAVINGS AND LOAN
ASSOCIATION, PETER BAKER, BENJAMIN
FRANKLIN FEDERAL SAVINGS AND LOAN
ASSOCIATION, AND DONALD MCINTYRE,
Plaintiffs- Appellcmts, _
AND °
FEDERAL DEPOSIT INSURANCE CORPORATION,
Plaintiff-Appellee,
V.
UNITED STATES,
Defendant-Appellee.
2011-5101
Appea1 from the United States C0urt of Federal
Claims in 90-CV-981, Seni0r Judge L0ren A. Smith.
ON MOTION

Jeanne E. Davids0n, ESq.
\
SUEssV.US 2
ORDE R
The United States moves for reconsideration of that
portion of this court’s January 2O, 2012 order granting a
time extension for an “Answering Brief of [Federa1 De-
posit and Insurance Corporation] Plaintiffs Appe11ee.”
lt appears that the court used the draft order submit-
ted by the m0vant. That draft order stated that the time
was extended for the appellant and the FDIC to tile
briefs. There was no reason to grant an additional exten-
sion of time for the FDIC, as it had already filed its brief.
According1y,
I'r ls ORDERE1) THAT:
The motion for reconsideration is granted to the ex-
tent that the court clarifies that the FDlC is not entitled
to file an additional brief.
FoR THE CoURT
FEB 1 4 2012
/s/ J an Horbal__\;
Date J an Horba1y
Clerk
cc: Don S. Wi1lner, Esq.
mm M. D0rSey, 1II, Esq. FH-ED
325 FEB 1 4 2l]1Z
JANHOHBAL¥
CLEiK
U.S. COUFlT 0F APPEALS FOR
THE FElJERAL ClRCUlT